Citation Nr: 1436199	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include a disorder of the skin, residuals of an injury to the 5th toe, and pes planus of the right foot.

2.  Entitlement to service connection for a left foot disorder, to include a disorder of the skin, bone abnormalities, a toenail disorder, and pes planus of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated in April 2008 and August 2008.  The Veteran testified at a Travel Board hearing in November 2011.  The Board remanded the Veteran's claims for additional development in February 2012.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral pes planus existed prior to service.

2.  The Veteran's bilateral pes planus did not undergo a chronic or permanent worsening during service, beyond the natural progress of the condition.

3.  The Veteran does not have any other disorders of the right foot that are of service onset or otherwise related thereto.

4.  The Veteran does not have any other disorders of the left foot that are of service onset or otherwise related thereto.



CONCLUSIONS OF LAW

1.  The Veteran does not have any disorders of the right foot that are the result of disease or injury incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The Veteran does not have any disorders of the left foot that are the result of disease or injury incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2008, May 2008, and March 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and etiology opinion with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2013).

The Veteran claims that he has right and left foot disorders as a result of his active service.  He specifically indicated that his bilateral foot conditions started during service and have continued since that time.  He contends that his private treatment records confirm that his foot disorders are related to service.  

A review of the Veteran's service treatment reports (STRs) reveals that the Veteran was diagnosed with moderate pes planus at his January 1963 entrance examination.  In April 1963, the Veteran was noted to have a plantar wart.  In April 1963, the Veteran was noted to have "callous of the feet."  In January 1964, the Veteran was noted to have callouses of both feet and mild athlete's foot between the fourth and fifth toes.  The calluses were noted to be bilateral under the second metatarsal head and were noted to be very mild.  An annual examination dated in September 1964 reveals a normal clinical evaluation of the feet.  An examiner noted that the Veteran had athlete's foot in 1958 with good recovery on a report of medical history form prepared in conjunction with the September 1964 examination.  In October 1965, the Veteran was provided foot powder on request.  No reference to any disability of the feet was noted at that time.  In March 1966, the Veteran was noted to have injured his right 5th tarsal bone during survival training six days prior to being seen.  He reported pain when walking in boots and some tenderness.  An x-ray of the right foot was noted to be negative.  No limitation of range of motion was noted.   The Veteran's December 1966 separation examination reveals a normal clinical evaluation of the Veteran's feet.  The Veteran was noted to have been medically treated for "callous of the feet" in January 1964, mild condition, never incapacitating.  The Veteran indicated that he had "foot trouble" on a report of medical history form prepared in conjunction with the separation examination.  The examiner noted the same findings as those noted on the separation examination with regard to the callous of the feet.  

Post-service private treatment reports from S. Davenport, M.D., reflect that the Veteran was assessed with a plantar fascia nodule of the left foot in November 2004.  He underwent an excision of the nodule in June 2005.  

Private treatment reports from R. Parkison, M.D., reflect that the Veteran was assessed with a nodular lesion proximal to the second or first metacarpalphalangeal joint of the left foot and large callous of the bottom of the right foot in November 2006.  The Veteran was assessed with chronic right foot pain in August 2007.  

Private treatment reports from G. Smith, D.P.M., dated in November 2006 reflect a diagnosis of a plantar fibroma of the left foot, porokeratosis of the right foot, bilateral hallux valgus deformity, and hammertoe of the bilateral second digits.  In May 2008, he was assessed with bilateral hallux abductovalgus, hammertoe deformity of the right second and third digits, porokeratosis of the right foot, pain in the limb of the right foot, and plantar fibromatosis of the left foot.  

Private treatment reports from D. Cavallaro, D.P.M., F.A.C.F.A.S., dated in October 2008 reflect a diagnosis of left plantar fibromatosis, hammertoes, bunion deformities (right worse than left), and callous sub fourth (right) with history going back to 1963 while in the military.  Dr. Cavallaro indicated that the Veteran had a "problem" when he was on active duty in the 1960s and the condition worsened with time.  He indicated that the plantar fibromatosis was from the arch collapsing when the Veteran was in service and he recommended orthotics.  The Veteran was fitted for orthotics and metatarsal supports for his shoes in February 2009.  

VA outpatient treatment reports reflect that the Veteran was assessed with foot pain secondary to bilateral hammertoe deformities in August 2008.  The Veteran was seen for a pororkeratotic lesion of the sub-fourth metatarsal area later in August 2008.  He was assessed with porokeratosis.   

At a November 2011 Travel Board hearing, the Veteran testified that he was treated in service for callouses and plantar warts on his feet.  He indicated that he was issued shoes that were too wide and too small and the shoes "flopped around" on his feet.  He stated that he injured his right foot while on survival training.  He testified that an x-ray in service was negative but he was later diagnosed with ligament damage in his toes which worsened over time.  He reported that he has to wear metatarsal pads in his shoes as well as a prosthesis.  The Veteran testified that he first sought treatment for his feet about two years after service.  He indicated that one of his private physicians, Dr. Cavallero, told him that his foot condition was due to service.  He stated that his feet began to bother him during service because his shoes were too big.  The Veteran testified that he had pain in his feet during service.  He reported that he gets athlete's foot "all the time" and treated the condition with powder since service.  He indicated that he worked in communications during service but was required to be on his feet for long periods of time which worsened his pes planus.  He stated that he gets cysts and plantar warts and uses insoles to alleviate his pain.  He testified that he has undergone three surgeries on his left foot for a cyst removal.  

At an April 2012 VA examination, the Veteran reported that he had foot pain when he first joined the service and that marching increased his pain.  He indicated that his shoes never fit well in service and he was required to do a lot of standing and walking during service.  He reported that he sustained an injury to his right foot during service.  The Veteran stated that he used shoe inserts since the 1970s.  His current symptoms included constant bilateral foot pain.   He reported using cream to soften and decrease his callouses.  

Following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed pes planus, bilateral hallux valgus deformity with crossing of the second toe over the hallux valgus great toe, Tailors bunion of the left foot, hammer toe deformities of digits two through four bilaterally, recurrent plantar fascial nodule of the left foot and plantar fascial nodule present on the right foot, metatarsalgia, tinea pedis, and a callous of the second toe dorsum and plantar metatarsalphalangeal joint of the left foot.  X-rays were noted to reveal degenerative/traumatic arthritis of the bilateral feet.  

The examiner opined that it was less likely than not that the Veteran's bilateral foot complaints were related to an injury to the right foot in service because there was no evidence of a chronic disability of the right foot caused by the injury to the right fifth tarsal bone in service.  The examiner noted that the Veteran's pain was not located over the right fifth tarsal bone and the pain the Veteran described at the examination was noted to be bilateral and not just the right foot.  Additionally, the Veteran did not report any other foot pain in service after the injury to his fifth tarsal bone in March 1966.  The examiner also concluded that it was less likely than not that any of the diagnosed disorders of the feet, aside from pes planus, were etiologically related to the Veteran's period of active duty service.  The examiner's rationale was that there was no evidence that the Veteran was diagnosed with any chronic foot condition while in service.  She noted that there was also no clinically objective evidence after service of continuity of symptomatology until 2004 when the Veteran first sought treatment for his foot condition.  

The examiner also concluded that there was no evidence that bilateral hallux valgus deformity with crossing of the second toe over the hallux valgus great toe, Tailors bunion of the left foot, hammer toe deformities of digits two through four bilaterally, recurrent plantar fascial nodule of the left foot and plantar fascial nodule present on the right foot, or metatarsalgia first manifested in service.  The examiner reported that while there was documentation of a callous that was treated in service, the description of the callous in service was under the second metatarsal head which was not consistent with the location of the callouses noted at the examination.  Also, while athlete's foot was present between the fourth and fifth toes of the feet in service, the examiner indicated that there is evidence that the Veteran was treated for athlete's foot prior to service with good recovery and as such Athlete's foot did not first manifest in service.  The examiner also concluded that there was no indication that any of the diagnosed foot conditions were secondary to pes planus because there is no etiological link in the medical literature that pen planus causes any of the variously diagnosed foot disorders.  The examiner noted that only athlete's foot was noted to pre-exist service.  

With regard to pes planus, the examiner found that there was not clear and unmistakable evidence that the Veteran experienced worsening of pes planus while on active duty.  The examiner noted that there was no evidence that there were complaints of increasing foot pain or treatment for foot pain during service except for the incident when the Veteran injured his right fifth metatarsal.  Additionally, the examiner noted that there was no clinically objective evidence that the Veteran complained of foot pain or was treated for foot pain until thirty-seven years after service.  As such, there was no evidence to show that there was a permanent increase in the severity of pes planus.  Finally, the examiner found that while the Veteran was treated for tinea pedis once during active duty, there is no indication that he was treated for tinea pedis following active duty, no evidence that chronic tinea pedis existed during active duty, and no continuity of tinea pedis following service.     

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for any disorder of the right or left foot.

The Board will first address pes planus.  The Veteran was diagnosed with pes planus at his entrance to service.  Consequently, the Board finds that the presumption of soundness does not attach to this disorder.  Nevertheless, service connection may be established if pes planus was aggravated by service.

The Board finds that the competent medical evidence of record supports the finding that the Veteran's pes planus did not undergo any chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a preexisting disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

The Veteran entered service with moderate pes planus.  The STRs do not reflect any complaints, findings, or treatment for pes planus at any time during service.  The April 2012 VA examiner specifically determined that there was not clear and unmistakable evidence that the Veteran experienced any aggravation during service as the STRs are silent for any complaints, findings, or treatment related to pes planus.  The examiner provided a detailed rationale to support her conclusions.  The Board finds that the preponderance of the evidence is against a finding that the preexisting pes planus underwent any permanent increase in severity beyond the natural progress of the disorder during the Veteran's service.  Therefore, service connection may not be granted for pes planus.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will next address all remaining diagnosed bilateral foot disabilities.  The only probative medical opinion of record, that of the April 2012 VA examiner, indicates that the Veteran's variously diagnosed bilateral foot disabilities were not caused or aggravated by service, including the injury to his right fifth tarsal bone.  The VA examiner provided a rationale to support that opinion.  While the examiner noted that the Veteran was treated for tinea pedis prior to service, there is not clear and unmistakable evidence that tinea pedis/athlete's foot pre-existed service.  Athlete's foot was treated on one occasion during service, in January 1964.  It is not shown thereafter, to include on examination for separation in December 1966.  As noted by the April 2012 VA examiner, tinea pedis (athlete's foot) was not chronic during service.

The Board acknowledges the opinion from Dr. Cavallero which indicates that the Veteran's foot conditions were related to service.  However, the Board finds the opinion of the VA examiner to be more probative and persuasive than that of the Veteran's treating clinician because the VA examiner reviewed the Veteran's entire medical history and had access to the conflicting opinion of the Veteran's podiatrist, but gave a clear rationale for the conclusion that the current disabilities were less likely related to the Veteran's service.  Dr. Cavallero appears to refer to the history provided by the Veteran and provides no rationale for his conclusion that the Veteran's current foot disorders are related to service.  

Although the Board is not questioning the competence of the Veteran's treating podiatrist, the Board also notes that the opinion of the podiatrist is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

Consequently, the Board finds that the competent evidence of record does not reveal a showing of a relationship of any disability of either foot and the Veteran's period of service.  Additionally, there is no evidence that arthritis of either foot manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board acknowledges that the Veteran is competent to report that he had bilateral foot pain in service and since that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced bilateral foot pain in service and since that time.  The Board finds that the Veteran's report that he had bilateral foot pain since service is credible.

However, although the Veteran contends that he has current disorders of both feet related to his service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite etiology of the claimed bilateral foot disorders because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his bilateral foot disorders being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  Although the Veteran has reported bilateral foot pain since service, the VA examiner concluded that there was no chronic foot disorder diagnosed in service and no evidence of any continuity of a foot disorder since service, thus negating the claim of a continuity of symptomatology.  The Board finds the VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's diagnosed bilateral disorders of the feet.    

The Board finds that service connection is not warranted for any disorders of the bilateral feet because the probative medical evidence associated with the claims file does not establish that any disorders of the bilateral feet are etiologically linked to the Veteran's active service.  The Board finds that the preponderance of the evidence is against the claims and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disorder, to include a disorder of the skin, residuals of an injury to the 5th toe, and pes planus of the right foot, is denied.

Entitlement to service connection for a left foot disorder, to include a disorder of the skin, bone abnormalities, a toenail disorder, and pes planus of the left foot, is denied.  



____________________________________________
BARBARA COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


